                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

DONALD FREED,

       Plaintiff,                                             Civil Action No. 17-CV-13519

vs.                                                           HON. BERNARD A. FRIEDMAN

MICHELLE THOMAS and
COUNTY OF GRATIOT,

      Defendants.
_______________________/

                    OPINION AND ORDER DISMISSING THE COMPLAINT
                     FOR LACK OF SUBJECT MATTER JURISDICTION

               This matter is presently before the Court on the Court’s own review of its jurisdiction.

In April 2018, the Court denied defendants’ motion to dismiss for lack of subject matter jurisdiction,

but in the interim the Court has had an opportunity to give the issue further consideration. For the

following reasons, the Court shall vacate its earlier order, dismiss the matter for lack of subject

matter jurisdiction pursuant to Fed. R. Civ. P. 12(h)(3), and deny as moot the parties’ cross motions

for summary judgment.

               This is a takings case. The gist of the complaint is that defendants Gratiot County

and its treasurer, Michelle Thomas, “took Plaintiff Donald Freed’s property worth $97,000.00 to

satisfy a past due tax of $735.43 (plus other expenses), and then refused to refund any of the

difference beyond what [was] needed to satisfy that debt.” Compl. ¶ 1. The property is a house on

a 35-acre parcel in Elwell, Michigan, where plaintiff lived. Id. ¶¶ 12-13. Plaintiff allegedly did not

know “the extent he was behind on this small amount of property tax” because he “cannot read to

a sufficient enough level” and defendant Thomas did not provide him with verbal notice. Id. ¶¶ 17-

19. In February 2017, Thomas obtained a foreclosure judgment against the property due to
plaintiff’s failure to pay $1,109.60 in past-due property taxes, interest, and fees. Id. ¶ 20. In August

2017, Thomas sold the property at auction to a third party for $42,000. Id. ¶ 21. Defendants

“refused to return the excess equity.” Id. ¶ 22.

                The complaint asserts two claims. Count I, which is based on the Fifth and

Fourteenth Amendments, claims that defendants “have taken property in the form of equity and/or

monies beyond the amount of unpaid taxes and administrative expenses . . . and have appropriated

said monies for public use without the payment of just compensation.” Id. ¶¶ 24-25. Count II,

which is based on the Eighth Amendment, claims that defendants violated plaintiff’s rights “[b]y

imposing and retaining an excessive fine in the form of the forfeiture of value of [his] equity interest

. . . in excess of eighty times the value of the unpaid taxes and administrative expenses.” Id. ¶¶ 34-

35. For relief, plaintiff asks that the Court

                a. Enter an order . . . declaring the conduct of Defendants as being
                unconstitutional;

                b. Enter an order . . . declaring the General Property Tax Act, Act 206
                of 1893, as applied to Plaintiff . . . as being unconstitutional and
                enjoin its future application in the same manner against Plaintiff . . .
                by Defendants;

                c. Enter an order for injunctive relief to halt the illegal processes and
                procedures of Defendants in violation of the Fifth, Eighth and/or
                Fourteenth Amendments to the United States Constitution;

                d. Enter an order for damages in the amount of taken and/or forfeited
                equity and/or funds in excess of the unpaid taxes and administrative
                expenses, costs and interest of $1,109.06 [sic] obtained and retained
                by Defendants by its [sic] illegal actions;

                e. Enter an order for an award of nominal and/or punitive damages;

                f. Enter an order for an award of actual reasonable attorney fees and
                litigation expenses . . . [and]


                                                   2
                g. Enter an order for all such other relief the court deems equitable.

Id. ¶ 39.

                In assessing property taxes, foreclosing on properties when the taxes are not paid,

taking title to and auctioning foreclosed properties, and disposing of the sale proceeds, defendants

act pursuant to Michigan’s General Property Tax Act (“GPTA”), Mich. Comp. Laws § 211.1, et seq.

The statutory provision at issue in the present case requires the “foreclosing governmental unit” (i.e.,

the county treasurer, see Mich. Comp. Laws § 211.78(8)(a)(i)) to deposit the proceeds from property

foreclosure sales into a restricted account and to use those proceeds only for the purposes specified,

and in the order of priority indicated, in § 211.78m(8)(a)-(h). The heart of plaintiff’s complaint is

that this statutory scheme is unconstitutional because it provides no mechanism for the return to the

delinquent taxpayer of the “surplus equity” (i.e., the difference between the equity and the tax bill)

or, in the event that the property is sold for less than fair market value, for the return to the

delinquent taxpayer of the difference between the sale proceeds and the tax bill.

                The obvious inequity of this system has not gone unnoticed by the courts. Dissenting

in Wayside Church v. Van Buren County, 847 F.3d 812, 823 (6th Cir. 2017), Judge Kethledge

likened this tax collection system to “theft” and commented on “the gross injustice” of it. In Rafaeli,

LLC v. Wayne County, No. 14-13958, 2015 WL 3522546, at *3 (E.D. Mich. June 4, 2015), Judge

Berg noted that “[i]t cannot be denied that the concept of the state confiscating all of the equity of

a citizen’s property . . . and selling it and keeping the entire proceeds . . . is a manifest injustice that

should find redress under the law.” And in his concurring opinion in Rafaeli, LLC v. Oakland Cty.,

No. 330696, 2017 WL 4803570, at *6 (Mich. Ct. App. Oct. 24, 2017), Judge Shapiro agreed with

Judge Kethledge’s and Judge Berg’s statements and “recognize[d] that plaintiffs’ claims call out for


                                                     3
relief.”

               This Court agrees: It is unconscionable that the Michigan legislature has seen fit to

adopt a property taxation system that not only permits but requires county treasurers to take title to

real property when the taxes thereon are not timely paid and to then retain all of the proceeds

obtained for the property at auction, returning nothing to the former property owner regardless of

the amount of the “surplus” or “overage.” The inequity comes sharply into focus in the present case.

Plaintiff’s tax bill, including expenses, was approximately $1,100. To collect that bill, defendants

seized an asset worth between forty and one hundred times that amount (depending on whether one

uses the auction price or the alleged fair market value as the measure), returned nothing to plaintiff,

and thereby realized a windfall of $40,000. The outrage was even greater Rafaeli, LLC. As Judge

Berg noted, in that case plaintiff owed $285 in taxes and expenses. When plaintiff failed to pay the

tax bill, the county treasurer foreclosed the property, sold it at auction for $24,500 to a third party

who then listed the property for $70,000.

               Although this unfair tax collection regimen clearly calls out for relief, none is

available in federal court. In Wayside Church, a factually and legally indistinguishable case, the

majority held that plaintiff’s takings claims were unripe because an adequate remedy exists in

Michigan courts. In that case, the majority held that aggrieved former property owners may take

any claims concerning insufficient notice to the Michigan Court of Claims and any constitutional

claims to the appropriate circuit court.1 847 F.3d at 818-22. And because Michigan courts can hear


           1
         Whether plaintiffs pressing such claims actually have a remedy in circuit court is
doubtful. After Judge Berg dismissed the complaint in Rafaeli, LLC, No. 14-13958, 2015 WL
3522546, one of the plaintiffs (Greak Lakes Affordable Housing, LLC) refiled its claim in
Wayne Circuit Court. In a bench ruling, Judge Colombo of that court summarily disposed of the
takings claim for the following reason:

                                                  4
such claims, the federal courts are prevented from doing so by the Tax Injunction Act, 28 U.S.C. §

1341, and principles of comity. Id. at 822-23. For these reasons, the Sixth Circuit in Wayside

Church remanded the case to the district court “with instructions to dismiss the action for lack of

subject matter jurisdiction.” Id. at 823.

               Whether correctly decided or not, Wayside Church is binding on this Court.

Plaintiff’s takings claim must therefore be dismissed for lack of subject matter jurisdiction.

Plaintiff’s remaining claim, that his Eighth Amendment right not to be subjected to an excessive

fine, is dismissed for the same reason. Regardless of the label plaintiff chooses to put on this claim,

the Court may not consider it because the effect is to “challenge state tax laws,” a challenge the Tax



               A forfeiture is not a taking. Dennis v Michigan 516 U.S. 442, 452
               (1996). Moreover, the great weight of authority of the courts that
               have addressed this issue have allowed the governmental unit to keep
               the excess over the amounts owed for taxes as long as adequate
               notice was given. Sheehan v County of Suffolk 499 NYS2d, 656,
               659 (NY Court of Appeals, 1986), Ritter v Ross, 558 NW2d 909
               (Wisconsin Appeal, 1996), Balthazar v Mari Limited, 301 F Supp
               103 (ND Illinois, 1969), City of Auburn v Mandarelli, 320 U.S.
               Atlantic 2d 22 (Maine) appealed dismissed 419 U.S. 810 (1974). The
               rationale is it allows a governmental unit to place the property back
               in use and collect taxes.

Id., No. 14-13958, docket entry 20-4, PageID 530. The other plaintiff, Rafaeli, LLC, refiled its
claim in Oakland Circuit Court, which likewise dismissed the complaint. The Michigan Court of
Appeals affirmed, stating:

               Defendants obtained the property by way of a statutory scheme that
               did not violate due process. The constitution does not require them to
               compensate plaintiffs for the lawfully-obtained property. Plaintiffs’
               taking argument is without merit.

Rafaeli, LLC v. Oakland Cty., No. 330696, 2017 WL 4803570, at *4 (Mich. Ct. App. Oct. 24, 2017)
(footnotes omitted). It would appear that while Michigan courts may provide a forum for such a
takings claim, they may not in fact offer any remedy.


                                                  5
Injunction Act and comity prevent this Court from entertaining.2 As the Supreme Court noted in

Nelson v. City of New York, 352 U.S. 103, 111 (1956), and as Judge Shapiro noted in Rafaeli, LLC,

relief from a harsh state statute, but not an unconstitutional one, must be sought from the state

legislature. Accordingly,



               IT IS ORDERED that the Court’s opinion and order denying defendants’ motion to

dismiss [docket entry 25] is vacated.



               IT IS FURTHER ORDERED that the complaint is dismissed for lack of subject

matter jurisdiction.



               IT IS FURTHER ORDERED that the parties’ cross motions for summary judgment

[docket entries 29 and 39] are denied as moot.


                                            s/Bernard A. Friedman
Dated: November 7, 2018                     BERNARD A. FRIEDMAN
Detroit, Michigan                           SENIOR UNITED STATES DISTRICT JUDGE




       2
         Further, the Eighth Amendment has no application where there is no criminal charge.
See United States v. Bajakajian, 524 U.S. 321, 331 (1998) (noting, in discussing traditional in
rem forfeitures, that “[b]ecause they were viewed as nonpunitive, such forfeitures traditionally
were considered to occupy a place outside the domain of the Excessive Fines Clause”);
Browning-Ferris Indus. of Vermont, Inc. v. Kelco Disposal, Inc., 492 U.S. 257, 262 (1989)
(“Given that the [Eighth] Amendment is addressed to bail, fines, and punishments, our cases
long have understood it to apply primarily, and perhaps exclusively, to criminal prosecutions and
punishments.”); Ingraham v. Wright, 430 U.S. 651, 664 (1977) (commenting that the Eighth
Amendment “was designed to protect those convicted of crimes”).


                                                 6
                                    CERTIFICATE OF SERVICE

         The undersigned certifies that a copy of the foregoing order was served upon each attorney or
party of record herein by electronic means or first class U.S. mail on November 7, 2018.
                                        s/Johnetta M. Curry-Williams
                                        Case Manager




                                                    7
